Citation Nr: 0314504	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to an initial rating in excess of 20 percent 
for partial complex seizures.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right ankle.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran had active duty from July 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002). 

By letter dated in March 2003, the Board advised the veteran 
of the provisions of the VCAA and that he had 30 days to 
respond to that letter.  Since furnishing the veteran with 
that notice, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §19.9(a)(2), and 
38 C.F.R. § 19.9(a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 7316 
(Fed. Cir. May 1, 2003).  The Board no longer has the 
authority to provide notice as required by 38 U.S.C.A. 
§ 5013(a).  The Board finds that that the duty to tell the 
veteran what information and evidence is needed to 
substantiate the claim and whether he or the VA bears the 
burden of obtaining or requesting that evidence has not been 
satisfied.

In light of the Court's decision, the case must be remanded 
to the RO readjudication of the veteran's claim.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of the 
veteran's VA outpatient treatment records 
from the Fayetteville, Arkansas VA Medical 
Center dated from October 2000 to the 
present.  All records obtained should be 
associated with the claims folder.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

4.  With the veteran's written consent, 
the RO should schedule him for an economic 
and social survey to obtain relevant facts 
and date necessary to permit a true 
judgment as to the reason for his 
unemployment.  The survey report should 
include information regarding the 
veteran's education; occupations prior to 
and subsequent to service; places of 
employment and reasons for termination; 
wages received; and number of seizures.  
If possible, it should also be determined 
if the veteran currently possesses a valid 
driver's license, and, if not, the reasons 
for termination of his license.  The 
person conducting the survey should also 
indicate the symptomatology attributable 
to his service-connected partial complex 
seizure disorder and provide an opinion as 
to the relative severity of the veteran's 
service-connected disability, and the 
impact his service-connected disability 
exclusively have on his ability to work.  
The veteran's claims file is to be made 
available to the person conducting the 
economic and social survey.



5.  After undertaking the preceding 
development, the RO should schedule the 
veteran to undergo the appropriate VA 
examination to determine the current 
extent of his service-connected partial 
complex seizure disorder.  All indicated 
studies should be performed.  The claims 
file must be made available to, with an 
associated copy of the economic and social 
survey report, and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
each examination report.  The examiner 
should specifically address the criteria 
for evaluating service-connected partial 
complex seizure disorder and discuss the 
impact this disability alone has on his 
ability to obtain and retain substantially 
gainful employment.  Any opinion provided 
should be supported by a complete 
rationale.

6.  The RO should schedule the veteran for 
a VA examination to determine the current 
severity of the service-connected 
hypertension.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension.  The 
examiner should specifically indicate 
whether diastolic pressure is 
predominantly 110, 120 or 130 or more and 
whether systolic pressure is predominantly 
200 or more.



7.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his bilateral ankle disability.  
Such tests as the examiner deems 
necessary should be performed, including 
range of motion testing of each ankle.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should comment 
upon the effects of the veteran's 
service-connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The examiner 
should indicate whether there is marked 
limitation of motion of either ankle.  
The examiner should determine whether 
each ankle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the ankles are used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

8.  The veteran should an afforded a VA 
vision examination to determine whether 
there is a current diagnosis of 
keratoconus.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth an opinion as to whether 
there is a current diagnosis of 
keratoconus and, if so, whether it is at 
least as likely as not that keratoconus 
had its onset during the veteran's active 
service.  

9.  Thereafter, the RO should readjudicate 
the claims.  In compliance with the 
notations regarding epilepsy and 
unemployability following the general 
ratings for epilepsy under 38 C.F.R. § 
4.124a, and if deemed appropriate, the 
case should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





